Citation Nr: 1242767	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for cervical strain with cervical spine spondylosis, rated as 20 percent disabling prior to January 11, 2012, and 30 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the March 2009 decision, the RO denied entitlement to a rating in excess of 20 percent for cervical strain with degenerative spondylosis.  In the February 2010 decision, the RO denied entitlement to service connection for osteoarthritis and degenerative disc disease of the lumbar spine.

In July 2010 and in his August 2010 and June 2011 substantive appeals (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and a Board hearing before a Veterans Law Judge at the RO.  In June 2012, he withdrew his hearing requests.

In March 2012, the RO granted an increased (30 percent) rating for cervical strain with degenerative spondylosis, effective October 19, 2010.  The RO also granted a total disability rating based on individual unemployability (TDIU), effective February 14, 2010.

In a June 2012 decision, a DRO assigned an effective date of January 11, 2012 for the grant of the 30 percent rating for cervical strain with spondylosis of the cervical spine.


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran desired to withdraw all pending appeals.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative in writing or on the record at a hearing on appeal.  Id.

By a May 2012 letter to the RO, the Veteran's then-appointed representative submitted a letter in which he stated that the Veteran intended to withdraw all issues on appeal before the Board, namely entitlement to service connection for a low back disability and entitlement to an increased rating for chronic cervical strain with spondylosis of the cervical spine.  The letter was received at the Board in August 2012.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


